tcmemo_2012_164 united_states tax_court karen l cooley petitioner v commissioner of internal revenue respondent docket no 8639-09l filed date joe alfred izen jr for petitioner susan kathy greene for respondent memorandum opinion holmes judge in the commissioner told karen cooley he intended to levy on her property to collect approximately dollar_figure in unpaid tax for it all turned out to be a misunderstanding caused by ms cooley’s putting the wrong social_security_number on a quarterly payment voucher which led the irs to miscredit the check accompanying the voucher the commissioner’s lawyer quickly fixed the mistake when ms cooley produced a copy of the check but ms cooley didn’t just want the levy stopped she moved for attorney’s fees and costs of more than dollar_figure that she claimed her attorney--a frequent advocate before us named joe alfred izen jr --had racked up in representing her ms cooley’s tax_return which the commissioner had attached to his objection to the motion stated that she was choosing married-filing-separately status on the first page of that return she listed her husband’s name as joe a izen jr it also turns out that ms cooley works as a legal assistant for mr izen’s firm and some of the expenses were for time billed by a legal assistant this suggested the need for a closer look background ms cooley married mr izen in a little over a year later they signed a postnuptial agreement which they recorded in harris county texas ms cooley resided in houston when she entered into the agreement and still resided there when she filed her petition the agreement specifies that any income earned after the date of the agreement would be the separate_property of the spouse earning the income the agreement also gives each spouse sole and exclusive management control and disposition of his or her separate_property and the right to sell mortgage or otherwise deal with his or her separate_property without consulting the other spouse since entering into the postnuptial agreement ms cooley has filed separate_income tax returns ms cooley works as a legal assistant for mr izen’s law firm apparently with the status of independent contractor--and she reported most of her income on the schedule c profit or loss from business that she attached to her return when she filed her tax_return she selected married_filing_separately status and reported income of approximately dollar_figure she also reported total payments that exceeded her total_tax the commissioner assessed the tax ms cooley reported but irs records showed total payments less than ms cooley reported so he sent her a notice informing her that he had made a change to her return and she now owed approximately dollar_figure ms cooley didn’t pay and the commissioner sent her a notice of balance due according to her motion papers it was not long after this that ms cooley decided to consult her husband mr izen’s billing statement shows that in early date he did an initial interview of ms cooley and discussed irs collection procedures with her a week later ms cooley personally wrote back and objected to the commissioner’s notice she attached to the letter copies of the fronts and backs of five canceled checks from and early this didn’t stop the irs bureaucracy shortly after ms cooley sent her letter the commissioner sent her a final notice_of_intent_to_levy to collect her unpaid tax_liability for ms cooley timely asked for a collection_due_process cdp hearing to argue that she had timely paid her tax mr izen represented her and argued that she had made all estimated_tax payments and that the checks she had submitted for review would show her liability was all paid up the appeals officer reviewed the checks and found that they had been posted but that irs records still showed a balance due she asked if there might be other checks ms cooley had sent in that might have gone missing she helpfully listed all the payments the irs had applied to tax years and date amount dollar_figure big_number big_number big_number big_number big_number big_number she wrote that she suspected one of ms cooley’s checks had been posted as satisfying a liability that was still outstanding triggering a shortfall in the payments of her tax she attached to her letter a printout from irs records of all the payments the irs had received from ms cooley between date and date here begins the story of the mystery check--number 6579--at the center of this motion check number for dollar_figure was written by ms cooley and sent to the irs on date as a quarterly estimated_tax payment mr izen noticed that the list of checks that the appeals officer had sent failed to include this mystery check he rummaged through ms cooley’s records and shot a letter back to the appeals officer with a copy of ms cooley’s date quarterly payment voucher and the front but mysteriously not the back of check number the front of the check had a memo line and on the memo line were the words april payment the quarterly payment voucher mr izen attached to his letter showed the key clue ms cooley had mistyped the second digit of her social_security_number neither mr izen nor the appeals officer seems to have noticed this subtle but important flaw the appeals officer instead wrote back and said she thought check number was applied to the tax_year this she said resulted in an overpayment for which she thought the service had refunded in which triggered an underpayment for ms cooley’s tax that was cured when the irs took one of her payments and applied it to her liability which triggered a shortfall of her payments her letter also included a list of payments that had been applied to tax_year date amount dollar_figure big_number big_number big_number plausible detective work by the appeals officer but all just mistaken speculation as it turned out she was convinced ms cooley was still liable for the amount owed mr izen again promised to dig deeper into ms cooley’s records down into the layer and send what he found to the appeals officer to refute her hunch about what had happened to the mystery check but mr izen was at least beginning to focus on check number 6579--he sent a letter to the appeals officer demanding proof that the irs had applied check number to tax_year and argued that if the irs had done so it had done so contrary to ms cooley’s direction mr izen also sent with his letter additional-- albeit incomplete--information about ms cooley’s payments the information included copies of the fronts of three checks ms cooley submitted to the irs in along with a list showing a payment of dollar_figure on date-- check number 6578--with the words extension next to it this was the first time mr izen hinted to the appeals officer that there might be two checks both for dollar_figure and both dated date but he did not provide a copy of either of them with his letter the commissioner however was no longer listening on date he sent ms cooley a notice_of_determination sustaining the proposed levy in it he concluded that all legal and procedural requirements had been met before the issuance of the notice_of_intent_to_levy he attached to the notice a discussion of the issues ms cooley raised during the cdp hearing and concluded that she owed a a taxpayer making a voluntary payment can designate the liability she wants her payment to cover and the irs will apply the payment as the taxpayer directs see 808_f2d_411 5th cir see also revproc_2002_26 sec_3 2002_1_cb_746 balance for because check number was applied to the tax_year this the attachment said resulted in a refund that became the start of the shortages for the subsequent tax years the attachment also included a list of payments which purported to show the irs had applied a payment dated date to tax_year ms cooley timely filed a petition contesting the commissioner’s determination the case landed on our date houston trial calendar a month before trial the commissioner’s lawyer held a discovery conference with ms cooley and mr izen it was only at this conference that mr izen finally produced a copy of the backside of mystery check number it showed a nine-digit social_security_number typed on the back of the check in accord with irs custom the number was not ms cooley’s it was however the same nine-digit number that ms cooley had entered on the payment voucher it was also at this conference that mr izen produced a copy of the other date check--check number 6578--the one that ms cooley had actually intended the irs to apply to the irs lawyer wasted no time she took the copy of check number checked irs records found the mistake in crediting the mystery check and told mr izen that the commissioner would of course concede the case when we called this case at our date trial session the commissioner announced his concession and the parties’ execution of a decision document we withheld entering the decision though because mr izen told us that ms cooley would soon file a motion for administrative and litigation costs under sec_7430 and rule she filed her motion and then an amended motion asking us to award her over dollar_figure in attorney’s fees legal assistant’s fees and other cost sec_3 arising from the administrative and court proceedings in this case accompanying ms cooley’s motion is a billing statement from mr izen’s firm dated date just a few days before the motion itself this statement describes the services provided to ms cooley on each date the number of hours spent performing those services and the amounts allegedly charged it shows the costs the izen firm said ms cooley all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure specifically her motion says she incurred dollar_figure in total costs-- dollar_figure of attorney’s fees dollar_figure of legal assistant’s fees and dollar_figure of other costs for postage faxing copying and filing fees ms cooley says her administrative costs are the costs she incurred up until the date the commissioner issued the notice_of_determination while her litigation costs are the costs incurred from the date of the notice_of_determination up until the date mr izen finished preparing the amended motion for costs owed for postage copying faxing and filing fees and it shows that ms cooley hadn’t paid a cent towards the balance due relying on the billing statement mr izen says that from the date of his initial interview with ms cooley through the date he finished preparing the motion for costs he spent approximately hours on her case and charged her dollar_figure per hour he argues however that we should increase that rate up to dollar_figure per hour due to the lack of experienced tax counsel in harris county texas willing to represent ms cooley at dollar_figure per hour mr izen also claims that his legal assistant spent just under hours at dollar_figure per hour working on ms cooley’s case he states in his declaration attached to ms cooley’s motion that the legal assistant working on her case was scott mcneil several of the fax transmittal sheets accompanying letters mr izen’s office faxed to the service however contain the message thank you karen cooley legal assistant other than mr izen’s statement in his declaration attached to ms cooley’s motion there’s nothing to show that mr mcneil and not ms cooley worked on ms cooley’s case the parties then settled down to barraging each other with paper the commissioner filed his objection to the motion and ms cooley filed a response to the commissioner’s objection since neither party said anything about the fact that she had listed her spouse as joe a izen jr on her return their paperwork did not analyze the potential consequences of ms cooley’s marriage to her lawyer the court ordered up another couple rounds of briefing and the motion is now ready for decision neither party requested a hearing and we conclude one isn’t necessary so we decide the motion based on the parties’ filings and attached exhibits see rule a i sec_7430 discussion sec_7430 allows us to award a prevailing_party reasonable administrative and litigation costs reasonable costs include court costs and administrative fees imposed by the irs as well as reasonable fees paid_or_incurred for the services of attorneys in connection with the proceeding sec_7430 and but sec_7430 has limits we can award reasonable costs only if the taxpayer ms cooley seeks additional attorney’s fees ie fees on fees of approximately dollar_figure and dollar_figure the amounts requested in her reply to the commissioner’s objection and mr izen’s attached declaration don’t match for the hours mr izen spent responding to the commissioner’s objection to ms cooley’s motion and researching and preparing a response to the court’s order this brings the total costs ms cooley claims she incurred to fight the commissioner in this matter--even after he surrendered--to more than dollar_figure is the prevailing_party has exhausted her administrative remedies within the irs and did not unreasonably protract the proceedings see sec_7430 and b if a taxpayer fails to meet any one of these requirements she gets no costs see 124_tc_286 aff’d 192_fedappx_212 4th cir a key question for us is whether ms cooley is the prevailing_party this may seem odd at first glance--the commissioner did concede the case--but sec_7430 tells us that a taxpayer is the prevailing_party in the arcane language of the code only if she substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues she meets the net_worth requirements of u s c section d a and this is a requirement only when the party seeks an award of litigation costs see sec_7430 the equal_access_to_justice_act eaja provides for awards of fees and costs against the united_states in cases other than tax cases see u s c sec e sec_7430 however incorporates by reference the net-worth requirements of the eaja the eaja like sec_7430 denies attorney’s fees if the court finds that the position_of_the_united_states was substantially justified u s c sec d a the eaja likewise allows the court to award the prevailing_party only costs incurred in the proceedings continued the commissioner’s position in the proceeding was not substantially justified see sec_7430 and b see also sec_301_7430-5 proced admin regs the commissioner bears the burden of proving that his position in the proceeding was substantially justified sec_7430 rule e the commissioner makes a number of arguments why this dollar_figure case shouldn’t lead him to pay 15x that amount in costs but we’ll focus on two that ms cooley did not actually pay or incur those costs and that the commissioner’s position in the case was substantially justified throughout because mr izen and his wife didn’t show him the back of check number 6579--and thus quickly solve the mystery--until the eve of trial ii paid_or_incurred under sec_7430 we can only award reasonable administrative and litigation costs that the taxpayer incurred and award only attorney’s fees that the taxpayer paid_or_incurred sec_7430 b since ms cooley is the party claiming costs she bears the burden of proving she incurred them see continued u s c sec a there is an exception to this limitation for pro bono legal services see sec_7430 but ms cooley isn’t arguing that the exception applies thompson v commissioner tcmemo_1996_468 wl at see also rule e moving party has to prove reasonableness of amount of costs ms cooley doesn’t dispute that she hasn’t paid any of the costs she’s claiming but she does say she has incurred them she points to her postnuptial agreement and the fact she has continued to file separate tax returns as evidence that she maintains a separate financial estate and can recover fees for mr izen’s services despite their marriage she offers additional evidence in the form of her own affidavit which states that when she incurs a business debt she pays her own bills and that she has agreed to pay and has in fact paid mr izen for his services in other tax cases the commissioner has the better argument here we have held that the word incurred as it is used in sec_7430 has its ordinary meaning which is ‘to become liable or subject_to bring down upon oneself ’ 122_tc_272 quoting 87_tc_838 applying the ordinary meaning of the word means that a taxpayer can’t incur costs under sec_7430 unless the taxpayer has a legal_obligation to pay them see grigoraci t c pincite vasquez v commissioner tcmemo_2007_6 wl at aff’d 284_fedappx_381 9th cir because the taxpayer must have a legal_obligation to pay the costs we have held that t he mere fact that a taxpayer retained counsel who in fact represented the taxpayer in a proceeding in this court is not sufficient to meet this ‘incurred’ requirement of sec_7430 vasquez wl at citing grigoraci t c pincite see also thompson wl at ms cooley has shown us no evidence that she was legally obligated to pay her husband for his work on her case there is no retainer agreement or other contractual arrangement with mr izen making her legally obligated to pay him or his firm for services or other costs see vasquez wl at w e are not willing to assume that petitioner and her attorney entered into an enforceable agreement ms cooley also hasn’t provided any evidence that mr izen ever billed her for the claimed fees and expenses or that he ever planned to bill her for them see grigoraci t c pincite taxpayers cannot recover invoiced amounts they were never expected to pay 106_tc_76 there is evidence as we’ve explained that suggests some of the legal- assistant services mr izen’s firm billed ms cooley for were actually services she performed herself this would be a problem because we have held that a taxpayer does not incur costs for services she renders on her own behalf see 87_tc_838 lawyer representing himself not entitled to fees for his services because didn’t pay or incur them see also 88_tc_516 it is hard to believe that if ms cooley was in fact the legal assistant working on her case mr izen would have actually expected her to pay him dollar_figure per hour for her own work taxpayer cannot recover fees not billed the single billing statement that we have is dated only days before mr izen filed his motion we find as a result that he prepared it solely for the purpose of the motion and that it does not reflect any obligation by ms cooley to pay mr izen dollar_figure or dollar_figure for this dollar_figure dispute--an obligation we would be hardpressed without very persuasive evidence to think any but the unusually innumerate or incorrigibly stubborn would assume see vasquez wl at the fact that ms cooley and mr izen entered into a postnuptial agreement and that she says she has paid him for legal services in the past is just not enough to prove she has a legal_obligation to pay him in this case ms cooley points us to bennett v smith wl n d ill date in bennett wl at the court held that a prevailing civil-- rights plaintiff could recover fees and expenses under title vii of the civil rights act of u s c sec 2000e-5 k for work performed by her attorney- husband the court in bennett noted that under the statute civil-rights plaintiffs should ordinarily be able to recover attorney’s fees unless special circumstances exist bennett wl at since the plaintiff in bennett had signed a retainer agreement just as any other client of her husband’s would and since her husband had co-counsel to ensure he exercised independent judgment the court found nothing to preclude an award in her case id there’s nothing like that agreement and co-counsel arrangement here and in any event congress made sec_7430 narrower than the fee-shifting provisions common in civil-rights law sec_7430 requires costs to actually be incurred to be recoverable thompson wl at the statute at issue in bennett is not so narrow it provides that in a proceeding under the civil rights act of the court may allow the prevailing_party a reasonable attorney’s fee as part of the costs u s c sec 2000e-5 k it doesn’t contain the same word incurred bennett is therefore not a persuasive precedent for us heredollar_figure we therefore find ms cooley has failed to prove she paid_or_incurred the attorney’s fees legal assistant fees and costs she claims in her motion we are also especially leery of the fees for legal-assistant services according to the izen firm’s billing statement these services consisted of preparing letters and documents for transmission faxing copying and mailing--in other words only clerical services there’s nothing to indicate that mr izen’s legal assistant performed services in a representative capacity this means that even if ms cooley had incurred legal-assistant fees they are not the type of reasonable cost recoverable under sec_7430 see grigoraci t c pincite see also sec_301_7430-4 proced admin regs secretarial expenses typically not recoverable separate and apart from the representative’s cost in an administrative_proceeding iii substantially justified the commissioner also argues that his position in these proceedings was substantially justified which means ms cooley isn’t a prevailing_party positions shift during litigation and surely shifted in this litigation but there are rules to tell us when exactly to gauge what the commissioner’s position is to then decide whether it was substantially justified those rules tell us to look to the commissioner’s position in the proceedings as of the separate dates he took positions--first in the administrative_proceeding and then in the court_proceeding sec_7430 and b 108_tc_430 in this case the commissioner first took a position in the administrative_proceeding when ms cooley received the notice_of_determination see sec_7430 position taken in administrative_proceeding is the earlier of the date of the receipt by the taxpayer of the decision of the irs office of appeals or the date of the notice_of_deficiency dalton v commissioner tcmemo_2011_136 wl at he first took a position in the court_proceeding when he filed an answer to ms cooley’s petition see 123_tc_202 maggie mgmt t c pincite we often assess each position separately but if the commissioner maintains the same position in the notice_of_determination and his answer we may consider the commissioner’s administrative and litigation positions together see maggie mgmt t c pincite dalton wl at the commissioner concedes here that the position he took in his answer is the same as the position he took in the notice_of_determination that position was that ms cooley had a balance due for specifically he found that the total_amounts of payments applied to tax years and were less than the total taxes owed for those years because check number was applied to which resulted in shortfalls in later years we now know this was mistaken but we need to figure out if it was substantially justified a position is substantially justified if it has a reasonable basis in both fact and law and is justified to a degree that could satisfy a reasonable person see 487_us_552 see also 89_tc_79 aff’d 861_f2d_131 5th cir sec_301_7430-5 proced admin regs the reasonableness of the commissioner’s position turns on whether he knew or should have known based on the available facts and circumstances and the legal precedents relating to the case that his position was invalid when he adopted it see 55_f3d_189 5th cir aff’g tcmemo_1994_182 see also maggie mgmt t c pincite a significant factor in making this determination is whether the taxpayer presented all relevant information under her control corson v commissioner t c pincite sec_301 c proced admin regs even if the commissioner’s position is incorrect it may still be substantially justified if a reasonable person could think it correct maggie mgmt t c pincite the fact that the commissioner eventually concedes a case doesn’t mean that his position wasn’t substantially justified id citing 931_f2d_1044 5th cir the commissioner’s concession however is a factor we can consider in making this determination id on this motion the commissioner argues his position was substantially justified because it had a reasonable basis in the facts and the law the commissioner is correct ms cooley’s slow reveal of the backside of check number is a textbook example of not presenting all relevant information under her control ms cooley disagrees arguing that she didn’t withhold any relevant information and her failure to produce the back of check number doesn’t matter because the appeals officer determined that the service applied check number to tax_year without that information that’s true--but without the check the appeals officer was left to make the best guess she could for why a liability kept showing up in irs records mr izen never pointed out the mistaken social_security_number on the payment voucher that ms cooley did show the irs early on but we can hardly fault the appeals officer for not noticing it herself and then reasoning that the same mistake must be visible on the back of a check that mr izen hadn’t given her the commissioner is also correct in his argument that it was reasonable to think the irs applied check number to a year other than because nothing on the face of the check precluded the service from treating it as an undesignated voluntary payment and applying it as it saw fit ms cooley argues in reply that the service was required to apply check number as a estimated_tax payment because she enclosed it with her estimated_tax return which clearly identifies not only the tax_year to which the enclosed payment must be applied but also her proper social_security_number a taxpayer who makes a voluntary payment can direct how he or she wants the commissioner to apply the payment and the commissioner must follow the taxpayer’s designation 808_f2d_411 5th cir see also revproc_2002_26 sec_3 2002_1_cb_746 but if the taxpayer doesn’t provide any direction the irs can apply the payment to any of the taxpayer’s outstanding liabilities wood f 2d pincite revproc_2002_26 sec_3 says that when the taxpayer does not provide specific written directions with a voluntary payment of tax the service will apply the payment to periods in the order of priority that the service determines will serve its best interest the payment will be applied to satisfy the liability for successive periods in descending order of priority until the payment is absorbed see also kohn v commissioner tcmemo_2009_117 aff’d 377_fedappx_578 8th cir all of ms cooley’s payments in this case were voluntary so her designations if any will control when the commissioner took his position in this case ms cooley had provided him with a copy of only the front of check number together with mr izen’s promise back in date to give the appeals officer a copy of the actual check shortly shortly then turned into one month before trial and it was only when the commissioner received a copy of the front and back of the canceled check number that he was able to tell exactly what had happened using the data input on the back of that check at that point he conceded ms cooley didn’t owe a balance for tax_year the record also shows that ms cooley didn’t provide a copy of check number 6578--her other payment dated date--until that time ms cooley even admitted in her petition that she had not provided proof of all of her payments for tax_year the only hint of this other date payment was on the schedule that mr izen attached to the letter which he sent shortly before the commissioner issued the notice_of_determination with only this information the commissioner’s position that the service had applied check number to tax_year was reasonable the service’s own records showed that a payment dated date had been applied to ms cooley’s tax_year since the commissioner had only a copy of the front of one check dated date and no copy of check number he concluded that check number was the date payment applied to tax_year before he got a copy of the back of check number the commissioner had no reasonable way of knowing his position wasn’t correct the commissioner could also reasonably conclude that ms cooley had not specifically instructed the service in writing how to apply check number the memo line on that check contained only the words april payment but not the year she wanted the service to apply the payment to or her social_security numberdollar_figure ms cooley argues that she submitted check number with a form 1040-es estimated_tax for individuals but that alone doesn’t seem to satisfy the checks she sent the irs in also didn’t contain the year she wished the service to apply them to or her social_security_number and the parties didn’t present us with any evidence that ms cooley submitted these checks with quarterly payment vouchers the appeals officer could therefore reasonably conclude that a quarterly payment had been applied to revenue_procedure 2002-26’s requirement that the taxpayer specifically direct in writing how the service should apply a paymentdollar_figure the commissioner was therefore reasonable in concluding that the service could’ve applied check number to a tax_year other than we find the commissioner’s position--that ms cooley had a balance due for tax_year 2006--had a reasonable basis in both law and fact and was substantially justified it is true that a position that was reasonable when the commissioner first took it can become unreasonable when circumstances change as they did here at the pretrial meeting when mr izen showed the commissioner’s lawyer a complete copy of the mystery check see dalton wl at but that lawyer responded professionally and honorably by immediately checking irs records and conceding the case and the form 1040-es itself directs the taxpayer to w rite your social_security_number and ‘2005 form 1040-es’ on your check or money order because we find that ms cooley did not incur the costs she claims and that the commissioner’s position was substantially justified we conclude she cannot recover the astonishing costs she requests we need not address the parties’ other arguments an appropriate order and decision will be entered
